                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA



Anirvan Datta                                          CASE No C 18-cv-04392-JST
                 Plaintiff(s)
 v.                                                    STIPULATION AND [PROPOSED]
                                                       ORDER SELECTING ADR PROCESS
 Anthem Blue Cross
                 Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
   Early Neutral Evaluation (ENE) (ADR L.R. 5)
  ■ Mediation (ADR L.R. 6)
  

  Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   Private ADR (specify process and provider)



The parties agree to hold the ADR session by:
  ■ the presumptive deadline (90 days from the date of the order referring the case to ADR)
  
   other requested deadline:


 Date: January 15, 2019                                /s/ John B. Barriage
                                                        Attorney for Plaintiff
 Date: January 15, 2019                                /s/ Karen A. Braje
                                                        Attorney for Defendant
  
   IT IS SO ORDERED
  XX
                                                                        ES DISTRICT
                                                                       T            C
                                                                     TA
   IT IS SO ORDERED WITH MODIFICATIONS:
                                                                                               O
                                                                S




                                                                                                U
                                                               ED




                                                                                                 RT




                                                                                   RDER     ED
                                                           UNIT




   Date: January 16, 2019                                                I S S O O
                                                                    IT
                                                                                                     R NIA




                                                          U.S. DISTRICT/MAGISTRATE JUDGE

                                                                                             . Ti ga r
                                                           NO




                                                                                 e   J o n S
                                                                             udg “Stipulation & Proposed
                                                                                                     FO




 Important! E-file this form in ECF using the appropriate event among theseJchoices:
                                                             RT




 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
                                                                                                 LI




 Order Selecting Private ADR.”
                                                                    ER
                                                                H




                                                                                                A




                                                                         N                       C
Form ADR-Stip rev. 5-1-2018                                                                F
                                                                             D IS T IC T O
                                                                                   R
